Citation Nr: 0844976	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation greater than 10 
percent for status post repair, right inguinal hernia.

2.  Entitlement to a disability evaluation greater than 10 
percent for a left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to March 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Appeals Regional Office in 
Albuquerque, New Mexico.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

The veteran has been service connected for status post repair 
of a left inguinal hernia.  While this appeal was pending, 
the RO granted a separate disability rating for a scar of the 
left groin associated with the hernia repair.  However, the 
service medical records (SMRs) clearly indicate surgery to 
repair a right inguinal hernia in November 2001, and the 
veteran has maintained several times that the hernia was 
located on the right side.

Therefore, the Board finds the relevant issue on appeal to be 
an increased evaluation for status post repair of a right 
inguinal hernia.  The RO is directed to take note of the 
veteran's hernia disability and associated scar being on the 
right side, for any future adjudication.

In July 2006, the veteran submitted documentation in support 
of an increased evaluation from 50 percent for his service-
connected anxiety disorder.  A VA psychiatric examination was 
afforded in September 2006 and the claim was adjudicated by 
the RO in December 2006.  A statement of the case was issued 
in July 2007 and was not appealed.  Therefore, not before the 
Board at this time. 


FINDINGS OF FACT

1.  The veteran's right inguinal hernia is not small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss or readily reducible, nor is there 
bilateral involvement.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for the veteran's service-connected left eye 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
status post repair of a right inguinal hernia have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.7, 4.10, 4.21, 4.114, Diagnostic Code 7338 
(2008).

2.  There is no legal basis for the assignment of an initial 
schedular rating higher than 10 percent for left eye 
disability.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6015, 6018 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

2.  Inguinal hernia

The veteran is currently rated at 10 percent disabling for 
status post repair of a right inguinal hernia, with an 
additional 10 percent evaluation for painful surgical scar.  
The veteran maintains that his hernia residuals merit a 
higher evaluation.

Under the Rating Schedule, inguinal hernias are evaluated by 
application of Diagnostic Code 7338.  A 10 percent evaluation 
is warranted for an inguinal hernia that is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  

A 30 percent evaluation is warranted for an inguinal hernia 
that is small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible.  

An additional 10 percent can be added for bilateral 
involvement provided the second hernia is compensable.

The veteran received a VA medical examination in April 2003.  
The examiner noted the history of surgical repair of a right 
inguinal hernia in November 2001.  The veteran reported that 
he still has "draggy, crampy-type" pain three to four times 
per week, with each episode lasting three hours.  

Upon physical examination, no palpable inguinal hernia was 
present at the time, and there were no enlarged regional 
lymph nodes.  The diagnosis was status post repair of a left 
inguinal hernia, providing evidence against this claim.

The veteran was afforded another VA medical examination in 
October 2004.  The veteran complained of numbness at the 
medial aspect of the surgical incision and reported a feeling 
like a muscle pull in the groin.  The veteran reported a 
throbbing pain in the left groin every day that he works that 
feels like a strain or recurrent hernia.  

Upon physical examination, there was no recurrence of the 
hernia.  The examiner noted a well-healed inguinal incision, 
slightly tender to palpation in the left groin.  The veteran 
did not report wearing any kind of truss.  Upon consultation, 
a general surgeon opined that the tightness reported at the 
end of the work day was likely a muscle strain due to the 
change in anatomy from the hernia surgery with mesh repair.  
The general surgeon concurred that there was no recurrent 
hernia, providing more evidence against this claim.

The Board notes that the October 2004 examiners did not have 
the C-file available for review, therefore they could not 
review the records of the veteran's November 2001 inguinal 
hernia repair and note that it was located on the right side 
and not the left.  Regardless, the physical finding of no 
recurrence of the hernia remains valid.

A November 2004 rating decision granted a separate evaluation 
for scar of the left groin at 10 percent disabling, for a 
superficial scar that is painful on examination.  

As stated in the introduction, this evaluation should be for 
a painful scar of the right groin and VA will refer to it as 
such in the future.

The veteran was afforded another VA examination in September 
2006.  The veteran reported pain in the area of repair with 
lifting or sexual relations.  Upon physical examination, a 
right inguinal scar was well-healed.  There was tenderness in 
the right inguinal canal without recurrence of hernia, and 
the left inguinal area was normal, providing more evidence 
against this claim.  The diagnosis was residuals of right 
inguinal hernia repair.

All results above, as well as private records submitted by 
the veteran, provide evidence against this claim, clearly 
indicating that the higher criteria are not met throughout 
the effective period.  As outlined above, at no time has the 
veteran's status post repair of a right inguinal hernia 
demonstrated the criteria for a 30 percent evaluation, nor is 
there any evidence of bilateral involvement.

In summary, the schedular criteria for the next higher, 30 
percent, rating for status post repair of a right inguinal 
hernia are not met, and such rating is not warranted.  The 
facts and examinations cited above provide negative evidence 
against the veteran's claim and show that his right inguinal 
hernia does not meet the diagnostic criteria for a 30 percent 
evaluation.  Upon a complete review of the evidence of 
record, the Board finds no basis to award a disability rating 
greater than 10 percent for the veteran's status post repair 
of a right inguinal hernia.  38 C.F.R. § 4.7.  



3.  Left eye disability

In an August 2003 rating decision, the veteran was granted 
service connection, at a noncompensable evaluation, for a 
left eye cyst under Diagnostic Code 6015, new benign growths 
of the eye.

A November 2004 rating decision increased the evaluation of 
the left eye to 10 percent, rating it as chronic chalazia 
with photosensitivity under Diagnostic Code 6018, chronic 
conjunctivitis.  

The veteran maintains that his left eye merits a higher 
evaluation.

Diseases of the eye are rated under 38 C.F.R. § 4.84a.  There 
is no Diagnostic Code that specifically rates cysts of the 
eye, photosensitivity, or chronic chalazia.  Under Diagnostic 
Code 6015, benign new growths of the eye are rated on 
impaired vision, with a 10 percent minimum.  Under Diagnostic 
Code 6018, 10 percent is warranted for active chronic 
conjunctivitis with objective symptoms.  

Neither code, nor any relevant code for the veteran's 
symptoms, offers a disability evaluation greater than 10 
percent.  

Disability evaluations may be warranted for loss of visual 
acuity in either eye.  The veteran was afforded a VA eye 
examination in March 2003.  The examiner noted two small 
elevated cysts on the upper lid of the left eye.  The veteran 
reported that the cyst swells up and hurts occasionally and 
can sometimes hang down far enough to interfere with his 
vision.  Distance and near visual acuity were at 20/20 
uncorrected, providing evidence against this claim.  The 
examiner diagnosed chalazia of the upper lid in the left eye.

An August 2004 medical record from Dr. "T." noted treatment 
for swelling and burning of the eyes from sunlight with 
indication of red conjunctivae.

The veteran was afforded another VA eye examination in 
November 2004.  The veteran reported photosensitivity 
requiring him to wear sunglasses when outdoors or his eyes 
burn and redden.  The examiner noted uncorrected distance and 
near visual acuity at 20/20 in each eye.  Confrontation 
fields were full to finger counting in each eye, and no 
diplopia was noted.  The examiner noted no difficulty with 
light shining directly in the eye.  Examination of the eye 
revealed a resolving chalazia which was small, palpable, and 
not red, central in the upper lid of the left eye.  The 
examiner diagnosed chronic chalazia, resolving in the upper 
lid of the left eye, and noted the veteran's reports of 
photosensitivity despite no difficulty being noted with 
dilated exam, slit-lamp exam, or pupil exam, providing more 
evidence against this claim. 

A November 2004 rating decision increased the evaluation for 
the veteran's chronic chalazia with photosensitivity of the 
left eye to 10 percent, for active pathology with symptoms.

The veteran was afforded a VA eye examination in September 
2006.  The veteran complained of photophobia, burning red 
eyes, and the need to use artificial tears two to three times 
per day with partial relief.  

Upon examination, uncorrected distance and near visual acuity 
was 20/20 for each eye.  Anterior segment examination was 
remarkable for Grade 1 diffuse injection OU and superficial 
punctuate keratitis of the inferior cornea OU.  Discs were 
pink and healthy.  The assessment was chronic photophobia and 
symptomatic dry eye, and the examiner opined that keratitis 
and dry eye may be contributing to photophobia symptoms.

All results above, as well as private records submitted by 
the veteran, provide evidence against this claim, clearly 
indicating that any higher criteria are not met throughout 
the effective period.  As outlined above, at no time has the 
veteran's left eye demonstrated the criteria for a higher 
evaluation.

In summary, the schedular criteria for a higher rating for a 
left eye disability are not met, and such rating is not 
warranted.  The facts and examinations cited above provide 
negative evidence against the veteran's claim and show that 
his left eye does not meet the diagnostic criteria for an 
evaluation greater than 10 percent.  Upon a complete review 
of the evidence of record, the Board finds no basis to award 
a disability rating greater than 10 percent for the veteran's 
left eye disability.  38 C.F.R. § 4.7.  In denying his 
claims, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March and April 2003 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decisions in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Presbyterian Health Care Services and 
Heights Family Medical Associates.  The appellant was 
afforded VA medical examinations in March 2003, April 2003, 
October 2004, November 2004, and September 2006.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


